UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4555


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CESAR M. NAVARRO, a/k/a Cesar Navarro,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:17-cr-00002-JPB-MJA-1)


Submitted: April 22, 2019                                         Decided: April 30, 2019


Before KING and RICHARDSON, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherman L. Lambert, Sr., THE LAW OFFICES OF SHERMAN L. LAMBERT, SR.
PLLC, Shepherdstown, West Virginia, for Appellant. William J. Powell, United States
Attorney, Wheeling, West Virginia, Stephen Warner, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Cesar M. Navarro of various offenses stemming from his

participation in a methamphetamine trafficking conspiracy.          On appeal, Navarro

challenges the district court’s denial of his Fed. R. Crim. P. 33(a) motion seeking a new

trial based on the magistrate judge’s entry of two protective orders and a purported

Brady * violation. Finding no reversible error, we affirm.

       Because Navarro waited until his Rule 33(a) motion to raise the issues he presents

on appeal, we review only for plain error. See United States v. Harris, 890 F.3d 480, 491

(4th Cir. 2018) (providing standard); see also United States v. Garcia-Lagunas, 835 F.3d

479, 494 (4th Cir. 2016) (reviewing unpreserved discovery issue for plain error); United

States v. Catone, 769 F.3d 866, 871 (4th Cir. 2014) (reviewing unpreserved Brady issue

for plain error).

       Upon a showing of good cause, a district court may enter a protective order to

“deny, restrict, or defer discovery or inspection.”      Fed. R. Crim. P. 16(d)(1).   The

Government requested that certain discovery materials remain in defense counsel’s office

or personal custody, expressing concern that, without such restrictions, Navarro could

disseminate sensitive discovery materials and jeopardize the safety of confidential

informants and other cooperating witnesses.           The magistrate judge granted the

Government’s motions without objection.          Because the protection of witnesses is a

compelling basis for a protective order, see Fed. R. Crim. P. 16(d)(1) advisory

       *
           Brady v. Maryland, 373 U.S. 83 (1963).


                                             2
committee’s note to 1974 amendment, we reject Navarro’s argument that the orders

unduly impeded his ability to review the evidence against him, see United States v. Lee,

374 F.3d 637, 652 (8th Cir. 2004) (finding no plain error where district court prohibited

defendant from accessing information about witnesses to whom he posed threat).

      Next, Navarro contends that law enforcement committed a Brady violation by

seizing but never reviewing videos recorded by his home surveillance system, speculating

that this evidence might have established his innocence.       To demonstrate a Brady

violation resulting from the destruction of evidence that may or may not have been

exculpatory, the defendant must show that law enforcement acted in bad faith. Arizona v.

Youngblood, 488 U.S. 51, 58 (1988). Here, Navarro fails to identify any admissible

evidence indicating that the recordings were destroyed or that law enforcement

intentionally neglected to view the surveillance footage for fear that the footage would

exculpate him. Thus, we discern no plain error in the district court’s denial of Navarro’s

Rule 33(a) motion premised on this alleged due process violation.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3